Case 3:16-cr-00149-RGJ Document 111 Filed 03/20/19 Page 1 of 1 PageID #: 705




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

UNITED STATES OF AMERICA                                                          PLAINTIFF

V.                                                         CRIMINAL NO. 3:16CR-149-JHM
                                                                      Electronically Filed

MOHAMMED AL ASAI                                                                DEFENDANT

                              MOTION FOR FINAL DECREE
                              AND ORDER OF FORFEITURE

       The United States moves this Court for a Final Decree and Order of Forfeiture, based

upon the previously entered Preliminary Order of Forfeiture.   A proposed Final Decree and

Order of Forfeiture is submitted herewith.

                                             Respectfully submitted,

                                             RUSSELL M. COLEMAN
                                             UNITED STATES ATTORNEY


                                             s/Amy M. Sullivan
                                             Amy M. Sullivan
                                             Assistant U.S. Attorney
                                             717 W. Broadway
                                             Louisville, Kentucky 40202
                                             (502) 582-5911
                                             (502) 582-5097
                                             amy.sullivan@usdoj.gov


                                 CERTIFICATE OF SERVICE

     I hereby certify that on March 20th, 2019, I electronically filed the foregoing using the
CM/ECF system, which will send a notice of electronic filing to counsel of record.


                                             s/Amy M. Sullivan
                                             Amy M. Sullivan
                                             Assistant United States Attorney
